Citation Nr: 1221623	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied and continued to deny a service-connection claim for PTSD.  As noted on the title page, the Board is recharacterizing the PTSD claim to include other psychiatric disorders that also have been claimed and diagnosed, i.e., MDD and anxiety NOS.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appellant requested a Board videoconference hearing, but subsequently failed to appear for the hearing scheduled for November 2009.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

I.  Private Psychiatric Treatment Records

There appear to be outstanding private treatment records that are relevant to his claim on appeal.  Based on review of the documents of record, he has identified psychiatric outpatient treatment and hospitalizations at the following private facilities:  (1) Maury Regional Hospital in Columbia, Tennessee; (2) Vanderbilt hospital; and (3) Parthenon Pavillion in Nashville, Tennessee.  On remand, the AMC must attempt to obtain these identified private, psychiatric treatment records in order to fulfill VA's duty to assist.  
II.  VA Psychiatric Examination and Medical Opinion

The Veteran contends he developed an acquired psychiatric disorder, including PTSD, from traumatic experiences serving in active duty.  The Board finds it necessary to obtain a new VA examination and a conclusive opinion on the nature and etiology of his present acquired psychiatric disorder.

The Veteran's service personnel records show that he served in Vietnam from October 1968 to October 1969.  In a February 2007 stressor statement, the Veteran contends that while part of the Signal Unit stationed at Camp McDermott, in NhaTrang, Vietnam, he experienced a rocket and mortar attack.  He reported this occurred in approximately September 1969, during the Vietnam Era.  He alleges this resulted in seven men in his company being killed around him and several others wounded.  His military occupational specialty shown on his service personnel records is that of a military policeman, but there is no indication of combat, as he alleged.  

Importantly, the Joint Services Records Research Center (JSRRC) confirmed that mortar fire attacks on the 459th Signal Battalion in Nha Trang did kill one man and wound seventeen others in early August 1969, which was proximately close in time to the alleged stressor.  See January 2008 JSRRC report.  Also, the JSRRC confirmed that a rocket attack and satchel charge killed four men and wounded seventeen others at Camp McDermott in early October 1969, which was also proximately close in time to the alleged stressor.  Id.

The fact that a Veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that Veteran was stationed at the base).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In light of the JSRRC's confirmation of many of the details alleged by the Veteran, the Board finds that the Veteran has a confirmed stressor during Vietnam service that involved mortar and rocket attacks in August and October 1969.  Additionally, his stressor of being exposed to mortar and rocket attacks is established under the provisions of 38 C.F.R. § 3.304 (f)(3).

The March 2008 VA examiner did not assign a diagnosis of PTSD on Axis I.  The examiner diagnosed for MDD and anxiety NOS, inclusive of his PTSD symptoms.  His report is unclear in that it notes the Veteran as having PTSD symptoms; however, it fails to include an actual diagnosis of PTSD.  There is no rationale provided for such diagnoses given.  As such, the examination findings are inadequate for adjudication purposes.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

However, there is positive, private medical evidence that supports a current diagnosis of PTSD and depression from a private psychiatrist, Dr. E.P, who submitted a letter, dated in October 2008.  Dr. E.P. stated, "I have been following [the Veteran] for 30 years for obsessive thoughts, depression requiring ECT three times, and symptoms of PTSD, which I believe contributed to his depressive disorder and is a concurrent diagnosis."  The Board notes that there is no rationale provided for the assignment of a PTSD diagnosis.  Also, the Veteran's psychiatric treatment records with Dr. E.P., dated from 1981 to 2007, do not appear to contain an actual diagnosis for PTSD.  So, Dr. E.P.'s finding of PTSD is also inadequate, to the extent it does not identify an underlying traumatic stressor.  Id.

Moreover, the Veteran has submitted competent lay statements of continuity of psychiatric symptomatology since service.  His several lay statements indicate progressively worsening mental health symptoms since his return from Vietnam, such as panic attacks, nightmares of his traumatic experiences, depression, and anxiety.  The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On remand, then, a VA mental health examiner must consider lay statements of continuity of psychiatric symptomatology since service.  Id.  

The Veteran should be afforded another VA psychiatric examination to determine both the nature and etiology of any acquired psychiatric disorder, including whether due to the alleged in-service traumatic stressors.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding medical treatment received at private providers that are relevant to his acquired psychiatric disability claim.  All reasonable attempts should be made to obtain any identified records, particularly at the following private facilities:  (1) Maury Regional Hospital in Columbia, Tennessee; (2) Vanderbilt hospital; and (3) Parthenon Pavillion in Nashville, Tennessee.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the requested development in the above paragraph, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.  Specifically confirm whether the Veteran has current Axis I diagnoses for:  (i) PTSD; (ii) major depressive disorder (MDD); and/or (iii) anxiety disorder.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms are related to any in-service stressor(s), including rocket and mortar attacks.  The examiner should review the Veteran's stressor statement received in October 2008.

*The Veteran has confirmed stressors during service in the Republic of Vietnam involving mortar and rocket attacks in August and October 1969 that killed and wounded several men in his company.

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (50 percent probability or greater) have its clinical onset during service, or is any such disability otherwise related to service, including the Veteran's claimed stressors.  In this regard, the examiner should note the Veteran's post-service diagnoses of MDD and anxiety disorder NOS.

In offering any opinion, the examiner must also consider the Veteran's lay statements of continuity of psychiatric symptomatology since service (e.g., panic attacks, nightmares, depression, stress, anxiety).

Rationale for all requested opinions shall be provided.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then readjudicate the claim on appeal, in light of any additional evidence.  If the claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


